DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0206437 to Perry in view of US 10,575,678 to Anderson.
Regarding claim 1 Perry discloses a baking assembly without aluminum foil (abstract) that includes a pot (2) that can be filled with water [0031] and heated to steam [0032], a cup insert (4) that can be removably positioned on the pot (Figs. 3-5) and made of a thermally conductive material [0022], a lid (10) that can be positioned on the cup insert with the cup insert on the pot (Figs. 4 and 7), and a plurality of cups (6) each fillable with a fluid food material and insertable into and in thermal communication with a respective cup aperture [0024] (Fig. 2).. Perry does not disclose that the cup insert includes a plurality of cup wells integrated therein.
However, Anderson discloses a cup insert (20) with a plurality of cup wells (22) that hold individual cups (24).
.
Claims 2, 3, 4, 5, 6, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0206437 to Perry in view of US 10,575,678 to Anderson and in further view of US 2011/0056957 to Cheng.
Regarding claim 2 Perry/Anderson discloses the above, but does not discuss the pot with a top edge having an inside surface and a recess extending in the top edge.
However, Cheng discloses a top edge and inside surface of the pot, the top edge circular with an opening inside of the pot, a recess in the top edge extending downwardly, the recess coextensive with the top edge and adjacent to an intersection with the top edge and inside surface (as in the figure below).
The advantage of utilizing a top edge and inside surface of the pot, the top edge circular with an opening inside of the pot, a recess in the top edge extending downwardly, the recess coextensive with the top edge and adjacent to an intersection with the top edge and inside surface is to assist in sealing and thereby retaining steam. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Perry/Anderson by utilizing a top edge and inside surface of the pot, the top edge circular with an opening inside of the pot, a recess in the top edge extending downwardly, the recess coextensive with the top edge and adjacent to an intersection with the top edge and inside surface as in Cheng in order to assist in sealing and thereby retaining steam. MPEP 2114.

    PNG
    media_image1.png
    858
    1301
    media_image1.png
    Greyscale

Regarding claims 3, 4, 5, 6, 7, 8, and 9 Anderson further discloses that the cup insert has a top and bottom surface with an outer edge therebetween, the outer edge continuously arcuate such that the insert has a disk shape, each cup well with an outer wall downward from the bottom surface, and a basal wall, the cup wells spaced apart and distributed around the cup insert, and each cup with an outside wall and bottom wall, the bottom wall capable of resting on the basal wall (as in the figure below); and Cheng further discloses a bottom surface with a groove upward aligned with and coextensive with an outer edge of an insert, a pair of grips that can include a second member extending between first members (external handle [0036]), a gasket coextensive with an outer edge of the cup insert and spaced inward from the outer edge [0037], the lid with a lower surface having an outermost edge where the gasket engages to seal the lid (as in Cheng Fig. 3A above). MPEP 2114.

    PNG
    media_image2.png
    818
    1202
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761